        Case 1:17-cv-00431-AT Document 264 Filed 01/07/19 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ATLANTIC RECORDING                  )
CORPORATION, et al.,                )
                                    )
     Plaintiffs,                    )
                                    )                Case No.:
v.                                  )
                                    )                1:17-CV-0431-AT
SPINRILLA, LLC, et al.,             )
                                    )
     Defendants.                    )
____________________________________)

                      DEFENDANTS’ MOTION FOR
                  PARTIAL SUMMARY JUDGMENT AS TO
                  THEIR DMCA SAFE HARBOR DEFENSE

      Pursuant to Rule 56 of the Federal Rules of Summary Judgment and Local

Rule 56.1, Defendants Spinrilla, LLC and Jeffery Dylan Copeland move for Partial

Summary Judgment as follows:

      Two counts are pending against Defendants: direct and indirect copyright

infringement. (Dkt. 127). As demonstrated in Defendants’ contemporaneously filed

Brief in Support and Statement of Material Facts, there are no genuine disputes as

to any material facts and Defendants are entitled to judgment as a matter of law as

to those two pending counts for infringement occurring on or after July 29, 2017. In

other words, under Section 512(c) of the DMCA, Defendants are shielded from

liability to Plaintiffs for any infringement (direct or indirect) occurring on or after


                                          1
        Case 1:17-cv-00431-AT Document 264 Filed 01/07/19 Page 2 of 3




July 29, 2017. Defendants respectfully request summary judgment in this regard.

      Respectfully submitted this 7th day of January, 2019.

LILENFELD PC
/s/ David M. Lilenfeld
David M. Lilenfeld
Georgia Bar # 452399
3379 Peachtree Road NE, Suite 980
Atlanta, Georgia 30326
Telephone: (404) 201-2520
David@Lilenfeld.com
Attorney for Defendants




                                        2
          Case 1:17-cv-00431-AT Document 264 Filed 01/07/19 Page 3 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ATLANTIC RECORDING                  )
CORPORATION, et al.,                )
                                    )
     Plaintiffs,                    )
                                    )               Case No.:
v.                                  )
                                    )               1:17-CV-0431-AT
SPINRILLA, LLC, et al.,             )
                                    )
     Defendants.                    )
____________________________________)

                          CERTIFICATE OF SERVICE

      The foregoing MOTION FOR PARTIAL SUMMARY JUDGMENT AS TO

THEIR DMCA SAFE HARBOR DEFENSE was filed today, January 7, 2019, using

the Court’s CM/ECF system, which automatically and contemporaneously sends

electronic notification and a service copy of this filing to the following counsel of

record:

      James A. Lamberth, Esq.                       Previn Warren, Esq.
      james.lamberth@troutmansanders.com                  pwarren@jenner.com

      Kenneth L. Doroshow, Esq.                     Ava U. McAlpin, Esq.
      kdoroshow@jenner.com                          amcalpin@jenner.com

January 7, 2019

/s/ David M. Lilenfeld
David M. Lilenfeld
                                         3
